DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2015/0357272) in view of Gong et al (US 9,570,387).
Regarding claim 1, Shen (Fig. 15) discloses an apparatus comprising: an adapter substrate 10 having a backside surface, a top surface opposite the backside surface, and a first cavity 12 (labeled in Fig. 2) that extends through the adapter substrate 10 and has at least one first side wall; a first metallization layer18/42 ([0064] and [0061]) 
Shen does not disclose a surface mounted die attached to the top surface of the adapter substrate 10 and the surface mounted die not vertically aligned with the first recessed die 20.
However, Gong (Fig. 7) teaches an apparatus comprising a surface mounted die 706 (column 4, lines 36-38) is attached to the top surface of the adapter substrate 206 where desired and the surface mounted die 706 not vertically aligned with the first recessed die 406.  Accordingly, it would have been obvious to attach a surface mounted die to the top surface of the adapted substrate of Shen, where needed, and to have the surface mounted die not vertically aligned with the first recessed die depending upon the application(s) which is/are desired for the layout of the integrated circuit, as taught by Gong (column 4, lines 33-43).
 Regarding claims 14, 16 and 17, Shen (Fig. 15) discloses: the adapter substrate 10 is not formed from a semiconductor material system (i.e., glass, [0052]); the first metallization layer 42 is a continuous pad that covers at least 80% of plane dimension of the first cavity or an entirety of plane dimension of the first cavity. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al and Gong et al as applied to claim 1 above, and further in view of Meyer (US 2013/0256884).
Shen discloses the gap filler 24 is an epoxy resin ([0056]), but does not disclose the gap filler is a polymer.
However, Meyer (Fig. 3D -3E) teaches a method comprising: a gap is formed between side portions of a first recessed die and a first side wall of a first cavity, and the gap is filled with a gap filler 311 made of polymer ([0044]). Accordingly, it would have been obvious to use either epoxy resin or polymer for the gap filler material of Shen because of their equivalence for their use in the semiconductor art as molding materials and the selection of any of these known equivalents to be used as a molding material for the filler material of Shen would be within the level of ordinary skill in the art.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al and Gong et al as applied to claim 1 above, and further in view of Chen et al (US 8,076,699).
Regarding claims 7-10 and 12, neither Shen nor Gong disclose the adapter substrate is formed from a first semiconductor material system of silicon carbide and the first recessed die is formed from a second semiconductor material system of gallium nitride.
However, Chen (Fig. 16a) teaches a method comprising: a substrate 327 is formed from a first semiconductor material system of silicon carbide and a die 301/303 is formed on the substrate and from a second semiconductor material system of gallium nitride. Accordingly, it would have been obvious to further modify the device 
Regarding claims 11 and 13, Shen does not disclose the surface mounted die is formed from a third semiconductor material system of silicon, which is different from the first semiconductor material system and the second semiconductor material system.
However, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to use silicon as a material for the surface mounted die of Shen because the material of the surface mounted die can be selected depending upon the power levels or the frequencies which are desired for the operation of the surface mounted die.
Claims 1, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2013/0256884) in view of Gong et al (US 9,570,387).
Regarding claim 1, Meyer (Fig. 4D) discloses an apparatus comprising: an adapter substrate (combining 421 and 470) having a backside surface, a top surface opposite the backside surface, and a first cavity that extends through the adapter substrate and has at least one first side wall; a first metallization layer 420 (0048]) formed within the first cavity; a first recessed die 401 attached to the first metallization layer 420 and mounted within the first cavity such that the first recessed die 401 is at least partially recessed into the first cavity and surrounded by a gap filler 411 that resides between side portions of the first recessed die and the at least one first side 
Meyer does not disclose a surface mounted die attached to the top surface of the adapted substrate and the surface mounted die not vertically aligned with the first recessed die.
However, Gong (Fig. 7) teaches an apparatus comprising a surface mounted die 706 (column 4, lines 36-38) is attached to the top surface of the adapter substrate 206 where desired and the surface mounted die 706 not vertically aligned with the first recessed die 406. Accordingly, it would have been obvious to attach a surface mounted die to the top surface of the adapted substrate of Meyer, where needed, and to have the surface mounted die not vertically aligned with the first recessed die depending upon the application(s) which is/are desired for the layout of the integrated circuit, as taught by Gong (column 4, lines 33-43).
Regarding claims 14-15, Meyer (Fig. 4D) further discloses: the adapter substrate is not formed from a semiconductor material system ([0037]); and the gap filler 411 (or 311 in Fig. 3) is a polymer ([0044]).
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Gong et al as applied to claim 1 above, and further in view of Chen et al (US 8,076,699).
Regarding claims 7-10 and 12, neither Meyer nor Gong disclose the adapter substrate is formed from a first semiconductor material system of silicon carbide and 
However, Chen (Fig. 16a) teaches a method comprising: a substrate 327 is formed from a first semiconductor material system of silicon carbide and a die 301/303 is formed on the substrate and from a second semiconductor material system of gallium nitride. Accordingly, it would have been obvious to further modify the device of Meyer by using silicon carbide as a material for the adapted substrate and gallium nitride as a material for the first recessed die in order to produce electronic devices capable of operation at high power levels, high temperatures, and in noisy environment, as taught by Chen (column 2, lines 23-26).
Regarding claims 11 and 13, Meyer does not disclose the surface mounted die is formed from a third semiconductor material system of silicon, which is different from the first semiconductor material system and the second semiconductor material system.
However, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to use silicon as a material for the surface mounted die of Meyer because the material of the surface mounted die can be selected depending upon the power levels or the frequencies which are desired for the operation of the surface mounted die.
Claims 1, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2015/0357272) in view of Poddar et al (US 2015/0147845).

Shen does not disclose a surface mounted die attached to the top surface of the adapter substrate 10 and the surface mounted die not vertically aligned with the first recessed die 20.
However, Poddar (Fig. 3) teaches an apparatus comprising a surface mounted die SMT is attached to the top surface of the adapter substrate (see Fig. 3 reproduced below) where desired ([0060]) and the surface mounted die SMT not vertically aligned with the first recessed die 244.  Accordingly, it would have been obvious to attach a surface mounted die to the top surface of the adapted substrate of Shen, where needed, and to have the surface mounted die not vertically aligned with the first recessed die depending upon the application(s) which is/are desired for the layout of the integrated circuit, as taught by Poddar ([0060]).


[AltContent: textbox (Connectors)]        
[AltContent: textbox (Adapted substrate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top surface of adapted substrate)][AltContent: ]               
    PNG
    media_image1.png
    145
    348
    media_image1.png
    Greyscale

 
Regarding claims 14, 16 and 17, Shen (Fig. 15) discloses: the adapter substrate 10 is not formed from a semiconductor material system (i.e., glass, [0052]); the first metallization layer 42 is a continuous pad that covers at least 80% of plane dimension of the first cavity or an entirety of plane dimension of the first cavity. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al and Poddar et al as applied to claim 1 above, and further in view of Meyer (US 2013/0256884).
Shen discloses the gap filler 24 is an epoxy resin ([0056]), but does not disclose the gap filler is a polymer.
However, Meyer (Fig. 3D -3E) teaches a method comprising: a gap is formed between side portions of a first recessed die and a first side wall of a first cavity, and the gap is filled with a gap filler 311 made of polymer ([0044]). Accordingly, it would have been obvious to use either epoxy resin or polymer for the gap filler material of Shen because of their equivalence for their use in the semiconductor art as molding materials and the selection of any of these known equivalents to be used as a molding material for the filler material of Shen would be within the level of ordinary skill in the art.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al and Poddar et al as applied to claim 1 above, and further in view of Chen et al (US 8,076,699).
Regarding claims 7-10 and 12, neither Shen nor Poddar disclose the adapter substrate is formed from a first semiconductor material system of silicon carbide and the first recessed die is formed from a second semiconductor material system of gallium nitride.
However, Chen (Fig. 16a) teaches a method comprising: a substrate 327 is formed from a first semiconductor material system of silicon carbide and a die 301/303 is formed on the substrate and from a second semiconductor material system of gallium nitride. Accordingly, it would have been obvious to further modify the device of Shen by using silicon carbide as a material for the adapted substrate and gallium nitride as a material for the first recessed die in order to produce electronic devices capable of operation at high power levels, high temperatures, and in noisy environment, as taught by Chen (column 2, lines 23-26).
Regarding claims 11 and 13, Shen does not disclose the surface mounted die is formed from a third semiconductor material system of silicon, which is different from the first semiconductor material system and the second semiconductor material system.
However, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to use silicon as a material for the surface mounted die of Shen because the material of the surface mounted die can .
Claims 1, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2013/0256884) in view of Poddar et al (US 2015/0147845).
Regarding claim 1, Meyer (Fig. 4D) discloses an apparatus comprising: an adapter substrate (combining 421 and 470) having a backside surface, a top surface opposite the backside surface, and a first cavity that extends through the adapter substrate and has at least one first side wall; a first metallization layer 420 (0048]) formed within the first cavity; a first recessed die 401 attached to the first metallization layer 420 and mounted within the first cavity such that the first recessed die 401 is at least partially recessed into the first cavity and surrounded by a gap filler 411 that resides between side portions of the first recessed die and the at least one first side wall, wherein a top surface of the gap filler 411 is flush with the top surface of the adapter substrate (421, 470) and a top surface of the first recessed die 401, and wherein the top surface of the adapter substrate (421, 470) is flush with the top surface of the first recessed die 401.
Meyer does not disclose a surface mounted die attached to the top surface of the adapted substrate and the surface mounted die not vertically aligned with the first recessed die.
However, Poddar (Fig. 3) teaches an apparatus comprising a surface mounted die SMT is attached to the top surface of the adapter substrate where desired ([0060]) and the surface mounted die SMT not vertically aligned with the first recessed die 20. Accordingly, it would have been obvious to attach a surface mounted die to the top 
Regarding claims 14-15, Meyer (Fig. 4D) further discloses: the adapter substrate is not formed from a semiconductor material system ([0037]); and the gap filler 411 (or 311 in Fig. 3) is a polymer ([0044]).
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Poddar et al as applied to claim 1 above, and further in view of Chen et al (US 8,076,699).
Regarding claims 7-10 and 12, neither Meyer nor Poddar disclose the adapter substrate is formed from a first semiconductor material system of silicon carbide and the first recessed die is formed from a second semiconductor material system of gallium nitride.
However, Chen (Fig. 16a) teaches a method comprising: a substrate 327 is formed from a first semiconductor material system of silicon carbide and a die 301/303 is formed on the substrate and from a second semiconductor material system of gallium nitride. Accordingly, it would have been obvious to further modify the device of Meyer by using silicon carbide as a material for the adapted substrate and gallium nitride as a material for the first recessed die in order to produce electronic devices capable of operation at high power levels, high temperatures, and in noisy environment, as taught by Chen (column 2, lines 23-26).

However, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to use silicon as a material for the surface mounted die of Meyer because the material of the surface mounted die can be selected depending upon the power levels or the frequencies which are desired for the operation of the surface mounted die.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose surface traces on the top surface of the adapter substrate, wherein at least one of the vias is electrically connected to at least one other of the vias; and chip-to-chip interconnects that extend over the top surface of the gap filler and between the top surface of the first recessed die and at least one of the surface traces or at least one of the vias to facilitate at least one electrical connection between the first recessed die and the at least one of the surface traces or the at least one of the vias on the adapter substrate.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

This argument is not persuasive because it is noted that "top surface of the assembly" annotated by Applicant is not relied on for teaching as "top surface of the adapted substrate", but rather the top surface of the molding illustrated in Fig. 4 at step 407 is relied on for teaching as "top surface of the adapted substrate" (also see Fig. 3 reproduced below). Therefore, Poddar's Fig. 3 does suggest a surface mounted die SMT attached to the top surface of the adapter substrate through the connectors and the top surface of the adapter substrate is flush with the top surface of the first recessed die 244.  

[AltContent: textbox (Connectors)]
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top surface of adapted substrate)]
    PNG
    media_image1.png
    145
    348
    media_image1.png
    Greyscale


	The rest of Applicant’s arguments are considered and addressed in view of the current rejection applied above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817